 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY |
UNITED STATES DISTRICT COURT D6 we -Y FILED
SOUTHERN DISTRICT E ean
CT OF NEW YORK DATE EYER BEE
wrt ee eee x wea re ara na
UNITED STATES OF AMERICA, |
-against- ; ORDER
GUY SAMUEL, 13 Crim. 785-1 (VSB)
Defendant. :
wee ee ee ee wee we ee ee ee eee xX

GEORGE B. DANIELS, United States District Judge:

The sentencing proceeding scheduled for January 15, 2020 before this Court is canceled.

Dated: New York, New York
December 17, 2019
SO ORDERED.

Gg, 2. Dons

ORG# B. DANIELS
ited‘Sfates District Judge

 
